DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 31 May 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundara-Rajan et al. (US 2015/0363012).

Regarding claim 1, Sundara-Rajan et al. disclose an active stylus (Figure 1, 102), comprising:
a receiver configured to detect a control signal transmitted from a sensor panel (Figure 3, 108 and paragraphs [0030] and [0036]);
a transmitter configured to transmit a stylus signal to the sensor panel (Figure 3, 108 and paragraphs [0030] and [0036]); and
an integrated circuit (Figure 6, 602) configured to selectively enter different operation modes including:
a discovery mode in which detection of the control signal is repeatedly attempted (Figure 14, 1406 [discovery mode] and paragraph [0062]);
a setting mode in which, after the control signal is detected, a communication setting for transmitting the stylus signal is configured (Figure 14, 1409 [setting mode] and paragraph [0064]); and
a stroke mode in which, after the communication setting is configured, the stylus signal is repeatedly transmitted according to the configured communication setting (Figure 14, 1410 [stroke mode], when the stylus is active it repeatedly sends the stylus signal to the sensor panel according to the configuration.  See paragraph [0029], for example.).

Regarding claim 2, Sundara-Rajan et al. disclose the active stylus of claim 1, wherein, in the stroke mode, the stylus signal is repeatedly transmitted according to the configured communication setting as long as the active stylus traverses over a surface of the sensor panel (Figure 14, 1410 [stroke mode], when the stylus is active it repeatedly sends the stylus signal to the sensor panel according to the configuration.  See paragraph [0029], for example, which occurs when the stylus is over a surface of the sensor panel.).

Regarding claim 7, this claim is rejected under the same rationale as claim 1.

Regarding claim 8, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, please refer to the rejection of claim 1 and furthermore Sundara-Rajan et al. also disclose the transmission circuitry configured to transmit, via an electrode of the active stylus, the stylus signal to the sensor panel (Figure 4 and paragraph [0036]).

Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Allowable Subject Matter

Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 3 recites “wherein the different operation modes further include: a hold mode in which, after the control signal ceases to be detected, the configured communication setting is maintained for a defined period of time” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Sundara-Rajan et al. (US 2015/0363012); Bakken et al. (US 2015/0324029); Kremin et al. (US 2013/0207926); Ryshtun et al. (US 2013/0207938); Simmons (US 2013/0106709); Shahparnia et al. (US 2013/0106722); Maeda et al. (US 2012/0013555); Ding et al. (US 2008/0169132); Geaghan et al. (US 2008/0158165); Suk (US 2006/0262106); Kato (US 2006/0097955); Cool (US 2003/0214490)) disclose an active stylus with different operation modes, however, fail to teach of the specifically claimed “hold mode” claimed wherein “after the control signal ceases to be detected, the configured communication setting is maintained for a defined period of time.”  The closest the prior art teaches is a sleep mode, however, after the control signal ceases to be detected the configuration setting is not maintained.
Claims 4-6 are objected to due to their dependency from claim 3.
Claim 9 is objected to for the same reasons as claim 3.
Claims 10-12 are objected to due to their dependency from claim 9.
Claim 15 is objected to for the same reasons as claim 3.
Claims 16-18 are objected to due to their dependency from claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
13 October 2022